Citation Nr: 0022580	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-21 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to October 
1945 and from May 1947 to February 1950.  He died in May 
1998.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The appellant is the veteran's widow.


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is supported by cognizable evidence 
demonstrating that it is plausible.

CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran died in May 1998.  The Certificate of Death named 
acute respiratory distress syndrome as the cause of the 
veteran's death.  Prostate cancer and spinal stenosis were 
noted to be significant conditions contributing to, but not 
related to, the cause of death.  An autopsy was not 
performed.

At the time of the veteran's death, service connection was in 
effect for postoperative residuals of chronic pyelonephritis 
with a calculus of the left kidney, evaluated as 30 percent 
disabling; a urethral stricture, evaluated as 10 percent 
disabling; post-traumatic stress disorder (PTSD), evaluated 
as 10 percent disabling; and for a right-side symptomatic 
scar due to kidney surgery, evaluated as 10 percent 
disabling.  Service connection was also in effect at the 
noncompensable rate for residuals of a left pneumothorax and 
filariasis.  The appellant contends that the left kidney 
disorder and the left pneumothorax condition of the veteran 
were instrumental in his death.

The veteran died at the Columbia, South Carolina VA Medical 
Center (VAMC), in May 1998, after being admitted 
approximately three weeks before.  The records of his 
terminal care show a primary diagnosis of adult respiratory 
distress syndrome, "probably secondary to pneumonitis and/or 
pneumonia."  This condition was cited as the probable cause 
of death.  The other diagnoses were spinal stenosis; diabetes 
mellitus; hypertension; chronic renal insufficiency; 
dementia; and prostate cancer.  The discharge summary 
commented that prostate cancer and spinal stenosis, with 
almost complete lower extremity paralysis, along with the 
veteran's generally debilitated state, may have 
"precipitated" his death.  The discharge summary noted that 
"[i]n addition, the [veteran] had multiple other medical 
problems including diabetes mellitus, hypertension, and 
chronic renal insufficiency as well as dementia." 

In a letter dated in January 1999, Carroll W. Bowie, M.D., a 
urologist, stated that he had reviewed the death certificate, 
the records of the veteran's hospitalization at Anderson Area 
Medical Center in 1989, and certain VA hospital records 
supplied by the appellant.  He opined that the Certificate of 
Death was very incomplete because it did not list a number of 
diagnoses that were documented in the medical records that he 
reviewed including chronic renal insufficiency; status post 
partial nephrectomy for kidney stones; and PTSD.

II.  Analysis

A veteran's death will be considered service connected where 
a service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (1999).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b); 
Ashley v. Brown, 6 Vet. App. 52 (1993).  To be a contributory 
cause of death, the disability must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c); Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  When considering whether a 
condition was a contributory cause of death, "it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection."  38 C.F.R. § 3.312(c); Ventigan v. Brown, 9 
Vet. App. 34 (1996).  

The appellant contends that the veteran's service-connected 
left kidney and left pneumothorax conditions were principal 
or contributing causes to his death.

A claim for service connection for the cause of a veteran's 
death is a new claim regardless of the status of 
adjudications concerning service-connection claims brought by 
the veteran during his or her lifetime.  See 38 C.F.R. 
§ 20.1106 (1999).  Therefore, the claim must be well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is one which is either meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It is therefore sufficient if the evidence shows 
that the claim is plausible.  Id.  In particular, for a claim 
for service connection for the cause of a veteran's death to 
be well grounded, competent evidence of record must show:  a 
current disability (a requirement that is always satisfied, 
the current disability being the condition that caused the 
veteran to die, Ramey v. Brown, 9 Vet. App. 40, 46 [1996]); 
the incurrence or aggravation of an injury or disease during 
service; and a nexus, or causal relation, between the in-
service injury or disease and death.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Johnson v. Brown, 8 Vet. App. 423, 426 
(1995).  When the issue involves questions of medical 
causation or medical etiology, only expert medical evidence 
will be regarded as competent.  Id.; Grottveit v. Brown, 5 
Vet. App. 91 (1993); Voerth v. West, 13 Vet. App. 117 (1999).

Clearly, the first and second elements of a well-grounded 
claim have been fulfilled in this case.  Furthermore, with 
the introduction of the January 1999 opinion of Dr. Bowie 
into the record, a well-grounded claim has resulted.  In the 
letter, Dr. Bowie indicated that he considered the renal and 
psychiatric service-connected disabilities of the veteran, as 
well as certain nonservice-connected disorders, to be 
contributing causes of his death.  Although Dr. Bowie's 
opinion leaves questions pertinent to the appellant's claim 
unanswered, the Board finds that it represents competent 
medical evidence sufficient to well-ground the appellant's 
claim.  See Hensley v. West, 212 F.3d 1255 (Fed.Cir. 2000).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.

REMAND

Once there is a well-grounded claim, VA acquires a duty to 
assist a claimant in the development of evidence pertinent 
thereto.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  This duty includes obtaining private medical 
records, Littke v. Derwinski, 1 Vet. App. 90 (1990), and 
obtaining a medical opinion where necessary.  Ashley v. 
Brown, 6 Vet. App. 52 (1993).  It has been held that 
obtaining an advisory medical opinion is a valid way for VA 
to fulfill its duty in this regard.  Id.  

In addition, outstanding VA medical records must be sought, 
obtained, and reviewed by the agency of original jurisdiction 
before it decides a claim to which they relate.  Such records 
are in the possession of VA and therefore are constructively 
included in the record of a claim.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992). 

The Board has determined that additional evidentiary 
development must be accomplished in this case before the 
merits of the appellant's claim may be assessed.  

As noted above, at the time of his death, the veteran was 
service connected, in pertinent part, for a urethral 
stricture, postoperative residuals of chronic pyelonephritis 
with a left kidney calculus, and for residuals of a left 
pneumothorax.  In the testimony that she gave at her hearing 
at the RO in February 1990, and at the hearing before the 
undersigned Member of the Board in May 2000, the appellant, 
who is a registered nurse, pointed out that the veteran had 
been suffering with kidney-related problems for more than 40 
years when he died, and she contended that they were 
instrumental in his death.  She also has contented, in a VA 
Form 21-4138 (Statement in Support of Claim) submitted in 
October 1998, that residuals the left pneumothorax either 
caused or contributed to the acute respiratory distress 
listed on the Certificate of Death as the immediate cause of 
the veteran's death.  However, it appears that not all of the 
veteran's medical records pertinent to the issues raised by 
these statements have been associated with the claims file.

The appellant indicated at her hearing before the undersigned 
that Dr. Carroll Bowie had treated the veteran for his 
urological and renal conditions regularly after she and the 
veteran had moved to South Carolina, although not during the 
previous several years, both in his office and at the 
Anderson Area Medical Center in Anderson, South Carolina.  
(It would appear from the record and the appellant's 
statements that this move to South Carolina occurred in 
approximately 1989.)  In his January 1999 letter, Dr. Bowie 
suggested that he had based his opinion that the Certificate 
of Death had stated the causes of death too narrowly in part 
on a review of records concerning hospitalization of the 
veteran at Anderson Area Medical Center in 1989.  However, 
neither records from this hospital nor any treatment records 
of Dr. Bowie have been associated with the claims file.  The 
RO must attempt to obtain all such records.

At the May 2000 hearing, the appellant also stated that the 
veteran appeared to be in kidney failure during his final 
hospitalization.  She theorized that in consequence, he may 
have aspirated on his own fluid and developed congestive 
heart failure as a result, ultimately experiencing the acute 
respiratory distress listed on his Certificate of Death as 
the immediate cause of his death.  As noted above, the 
veteran had his final hospitalization and died at the 
Columbia, South Carolina VAMC.  While the discharge summary 
from this VAMC has been associated with the claims file, the 
full terminal records have not.  Accordingly, further 
development is in order.

In a listing of prior medical treatment that he submitted to 
the RO in September 1989, the veteran indicated that he had 
been treated for kidney problems at the Seattle, Washington 
VAMC ("Beacon [Hill]") in 1975-79.  The claims file does 
not include the documentation of this treatment.  It should 
be secured and made a part of the record of this claim.

The appellant indicated at her May 2000 hearing that since 
she and the veteran had moved to South Carolina, he had been 
treated mainly at the VAMCs in Columbia, Charleston, and 
Greenville, South Carolina, for a variety of service-
connected and nonservice-connected conditions.  By way of 
disputing the designation of prostate cancer as a 
contributing cause of death on the Certificate of Death, she 
pointed out at the February 1999 RO hearing and her May 2000 
hearing that there was no diagnosis of prostate cancer in the 
veteran's medical records.  She also asserted that 
documentation from a VAMC beginning approximately nine years 
before would show that the veteran had a diagnosis of 
prostate stones and would document laboratory results 
reflecting the absence of prostate cancer.  The appellant 
testified at both hearings that twice in February 1998, the 
veteran had undergone sonograms and intravenous pyelograms on 
both his prostate and kidneys at a VAMC and that those 
studies revealed that there was a growing cyst on his left 
kidney.  She implied that a full kidney "work-up" had been 
done at that time.  The appellant also testified at the May 
2000 hearing that the veteran was being seen at the 
Charleston VAMC, mainly for heart problems.  As indicated 
above, the claims file contains a summary of the veteran's 
hospitalization at the Columbia, South Carolina VAMC in 
August 1992 and records of outpatient treatment received 
there in 1992.  However, no other records from any South 
Carolina VAMC have been associated with the claims file.  All 
records of treatment received by the veteran at any South 
Carolina VAMC which are not currently of record should be 
requested.

Finally, as this case is well grounded, a review of the 
claims folder by a VA urologist must be undertaken prior to 
any final decision by the Board.  

Hence, this case is REMANDED to the RO for the following 
actions:

1.  After securing any necessary releases 
from the appellant, the RO should secure 
all treatment records pertaining to care 
provided to the veteran by Carroll W. 
Bowie, M.D., Anderson Area Medical Center 
of Anderson, South Carolina, and by the 
VAMCs in Seattle, Washington; Columbia, 
Charleston, and Greenville, South 
Carolina.  With respect to the Columbia 
VAMC records the RO should secure the 
complete file of the veteran's terminal 
period of hospitalization.  All records 
secured should be added to the claims 
folder, and all efforts to secure these 
records must be documented in the claims 
folder.  If any record specifically 
identified by the appellant cannot be 
obtained the appellant must be informed 
of that fact in writing.

2.  After the above-described development 
has been accomplished, the RO should 
forward the claims folders to the 
Charleston, South Carolina VAMC for 
review by a board certified urologist.  A 
copy of this Remand and of the veteran's 
claims folder must be made available to 
and reviewed by the urologist.  Following 
his/her review of all of the evidence, 
the urologist must offer opinions on the 
following questions:

? Did the veteran have prostate 
cancer at the time of his death?   
If so, what evidence supports 
such a conclusion?.

? What disorder or disorders caused 
the veteran's death?

? Is it at least as likely as not 
that the disorder or disorders 
that caused the veteran's death 
were related to a service 
connected disorder, or to a 
disease or injury incurred or 
aggravated in-service?  

A complete rationale for any opinion 
provided must be presented.  The examiner 
must specifically comment on the January 
1999 opinion provided by Dr. Bowie.  The 
opinion should be typed.

3.  Thereafter, the RO should review the 
specialist's opinion to ensure that it is 
in complete compliance with the 
directives of this Remand.  If the 
opinion is deficient in any manner, the 
RO must take corrective action at once.

The RO should then readjudicate the claim presented.  If the 
benefits sought are not granted, the appellant and her 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



